Citation Nr: 0010052	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  95-32 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Whether a November 1988 RO rating decision, denying an 
increased evaluation for rheumatoid arthritis of the 
sacroiliac joints (rated 20 percent), should be revised or 
reversed based on clear and unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1944 to May 
1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1993 RO rating decision that determine there 
was no CUE in the November 1988 RO rating decision that 
denied an increased evaluation for rheumatoid arthritis of 
the sacroiliac joints, rated 20 percent.



FINDINGS OF FACT

1.  The November 1988 RO rating decision that denied an 
increased evaluation for rheumatoid arthritis of the 
sacroiliac joints, rated 20 percent, was supported by the 
evidence then of record.

2.  The appropriate statutory and regulatory provisions for 
the establishment of a higher rating for rheumatoid arthritis 
of the sacroiliac joints were not incorrectly applied.

3.  By essentially contending that the regional office did 
not properly weigh the evidence in 1988, when the 20 percent 
evaluation assigned for the veteran's rheumatoid arthritis 
was confirmed, the veteran has not raised a plausible claim 
of clear and unmistakable error in the November 1988 rating 
action.


CONCLUSION OF LAW

The November 1988 RO rating decision, denying an increased 
evaluation for rheumatoid arthritis of the sacroiliac joints, 
rated 20 percent, may not be reversed or revised on the basis 
of CUE.  38 C.F.R. § 3.105(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from September 1944 to May 
1946.

A February 1949 RO rating decision granted service connection 
for arthritis of the sacroiliac joints and assigned a 
10 percent evaluation for this condition, effective from 
January 1949.  The 10 percent rating was assigned under 
diagnostic code 5003.

Subsequent RO rating decisions reclassified the arthritis of 
the sacroiliac joints to rheumatoid arthritis of these joints 
and rated it under diagnostic code 5002, and increased the 
evaluation from 10 to 100 percent under the provisions of 
Extension 2A of the Schedule for Rating Disabilities (now 
found in 38 C.F.R. § 4.29), effective from July 19 to August 
25, 1949, then assigned a 20 percent for this condition, 
effective from August 26, 1949.  The 20 percent rating was 
increased to 100 percent under the provisions of Extension 
2A, noted above, effective from November 6 to November 30, 
1956, and then the 20 percent rating was resumed, effective 
from December 1, 1956.  Since then, the 20 percent rating has 
remained unchanged.

In October 1988, the underwent a VA medical examination.  X-
rays of the lumbosacral spine and cervical spine showed 
degenerative arthritis.  X-rays of the hands and knees showed 
no bony abnormalities.  On examination, it was noted that the 
veteran had generalized joint stiffness with no loss of range 
of motion.  There was no tenderness, but there was some 
discomfort with motion.  There was no swelling, but there was 
mild synovial thickening.  The diagnosis was generalized 
arthritis.

The November 1988 RO rating decision denied an increased 
evaluation for rheumatoid arthritis of the sacroiliac joints, 
rated 20 percent.  The veteran was notified of this 
determination in November 1988 and he did not appeal.

The veteran testified at a hearing in August 1995.  His 
testimony was to the effect that the November 1988 RO rating 
decision contained CUE because it failed to assigned separate 
compensable evaluations for all of the veteran's joints 
affected by arthritis and limitation of motion.

A review of the record show that service connection is in 
effect for rheumatoid arthritis of the sacroiliac joints.  
Service connection has not been granted for any other of the 
veteran's disabilities.  


B.  Legal Analysis

Under applicable criteria, 38 C.F.R. § 3.105(a) (1998) 
provides that previous determinations on which an action was 
predicated will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) has propounded a three-pronged test to determine 
whether clear and unmistakable error (CUE) was present in a 
prior determination.  The criteria are:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed a the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet.App. 310 (1992).  

In Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated, 

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of fact or 
of law, that when called to the attention of 
later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly different 
but for the error. . . . 

    If a claimant-appellant wishes to 
reasonably raise CUE there must be some degree 
of specificity as to what the alleged error is 
and, unless it is the kind of error . . . that, 
if true, would be CUE on its face, persuasive 
reasons must be given as to why the result 
would have been manifestly different but for 
the alleged error.  It must be remembered that 
there is a presumption of validity to otherwise 
final decisions, and that where such decisions 
are collaterally attacked, and a CUE claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.  

See also Grover v. West, 12 Vet.App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet.App. 474, 478 (1997).

As to evaluating rheumatoid arthritis, the Board observes 
that when considered by the RO in 1988, a 20 percent 
evaluation was warranted for rheumatoid arthritis, as an 
active process, when the diagnosis was well established and 
there were one or 2 exacerbations a year.  A 40 percent 
evaluation required the presence of symptom combinations 
productive of a definite impairment of health, objectively 
supported by examination findings, or incapacitating 
exacerbations occurring 3 or more times per year.  A 
60 percent evaluation required weight loss and anemia 
productive of a severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number of exacerbations if they occurred over 
prolonged periods.  A 100 percent evaluation required 
constitutional manifestations associated with active joint 
involvement that were totally incapacitating.  38 C.F.R. 
§ 4.71a, Code 5002.

For chronic residuals of rheumatoid arthritis, such as 
limitation of motion or ankylosis, the rating was to be made 
under the appropriate diagnostic codes for the specific 
joints involved.  Where the limitation of motion of the 
specific joint or joints involved was noncompensable under 
the codes a rating of 10 percent was for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5002.  38 C.F.R. § 4.71a, Code 5002.

Statements and testimony from the veteran are to the effect 
that there was CUE in the November 1988 RO rating decision, 
denying a rating in excess of 20 percent for rheumatoid 
arthritis of the sacroiliac joints.  It appears, however, 
that the veteran's contentions are simply a disagreement with 
respect to how the evidence at that time was weighed.  In 
this regard, the evidence at the time of the November 1988 RO 
rating decision, indicates that the rheumatoid arthritis was 
essentially inactive and that the veteran then had 
degenerative arthritis of various joints.  Hence, a rating in 
excess of 20 percent for the veteran's arthritis, as an 
active process, was not warranted under diagnostic code 5002.  

To evaluate the condition as an inactive process, it was 
necessary to examine the extent to which the veteran's 
rheumatoid arthritis affected the motion of the relevant 
joints.  In this case, that would be the lumbar spine.  See 
38 C.F.R. § 4.45.  In this regard, we observe that the report 
of the examination conducted for VA purposes in October 1988, 
revealed that the veteran had generalized joint stiffness, 
but it was specifically noted that there was no loss of range 
of motion.  To have warranted even a 10 percent rating under 
the criteria for evaluating limitation of motion of the 
lumbar spine, (diagnostic code 5292), would have required at 
least slight limitation of motion.  This was not shown.  
Indeed, it would have been necessary to show at least some 
limitation of motion, to have even been entitled the minimum 
10 percent rating warranted under diagnostic code 5002, for 
the chronic residuals of rheumatoid arthritis, in those 
situations where limitation of motion for the specific joint 
involved is noncompensable, but rheumatoid arthritis affects 
a group of minor joints.  Again, the October 1988 examination 
report specifically set forth that there was no loss of range 
of motion.  As such, the criteria for even the minimum 10 
percent rating were not met.  

Under the circumstances described above, there was ample 
evidence in the record to support the conclusion that a 
rating in excess of 20 percent for the veteran's rheumatoid 
arthritis of the sacroiliac joints was not warranted.  
Indeed, to argue that the facts at the time were not properly 
weighed by the RO in reaching their decision, fails to 
satisfy the requirements for presenting a viable claim of 
CUE.  Furthermore, we can see no evidence, nor has the 
veteran or his representative pointed to any, that the 
appropriate statutory and regulatory provisions with regard 
to the veteran's claim were incorrectly applied in 1988.  
Accordingly, the veteran's appeal regarding his claim that 
there was CUE in the 1988 rating action denying an increased 
evaluation for rheumatoid arthritis of the sacroiliac joints 
is denied   


ORDER

The November 1988 RO rating decision, denying an increased 
evaluation for rheumatoid arthritis of the sacroiliac joints, 
did not contain cue; the motion to revise or reverse that 
decision is denied.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 

